

[ex10-2logo.jpg]
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of November
15th, 2010, by and between WebXU, Inc., a Delaware corporation (the “Company”),
and Jeffrey Aaronson, an individual (the “Employee”).


WHEREAS, the Company desires to employ the Employee, and the Employee desires to
accept such employment, on the terms and subject to the conditions hereinafter
set forth;


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree as follows:


1.           Term of Employment.


Subject to the terms and conditions of this Agreement, including the provisions
hereof governing termination, the Company hereby employs the Employee and the
Employee hereby accepts that the Employee shall be an employee-at-will, without
a specified term of employment.  As used herein, the term “Employment Period”
shall mean the entire period of time that the Employee is employed by the
Company.


2.           Position; Duties of Employment.


(a)           The Company hereby employs the Employee as Chief Financial Officer
for the Company.  The Employee shall be responsible for managing various
financial operations of the company, including reporting the company’s financial
performance to the public market on time and accurately, assisting in
acquisitions of businesses, managing financial affairs including investment in
the company, and internal controls such as, payroll, and other such financial
responsibilities. (the “Services”).  The Employee shall report to the CEO of the
Company; provided, however, that the Company, in its sole discretion, shall have
the right to make changes in the Employee’s reporting assignment.  In addition
to the Services, the Employee shall perform such duties as are typically
associated with the position in which he is employed, and any other services
that the Company may reasonably require of him.


(b)           The Employee shall (i) perform his duties faithfully, diligently
and to the best of his ability in accordance with the reasonable directions and
orders of the person to whom he reports, and the Company’s Board of Directors
and their officer designees, (ii) devote substantially all of his working time,
efforts and attention for the benefit of the Company and to the performance of
his duties and responsibilities under this Agreement, (iii) shall not, without
Company’s prior written consent, render to others services of any kind for
compensation, engage in any other business activity or own any equity interest
that would materially interfere with the performance of his duties under this
agreement, and (iv) shall observe and comply with all Company policies of which
the Employee has been advised and as the same shall exist or be created from
time to time.  Employee represents to Company that he has no other outstanding
commitments inconsistent with any of the terms of this agreement or the services
to be rendered under it.

 
 

--------------------------------------------------------------------------------

 

3.           Compensation.


The Company shall pay the Employee, as compensation for Employee’s Services and
his performance under this Agreement as follows:


 
(a)
A salary of One Hundred and Seventy Thousand Dollars ($170,000.00) per annum,
payable in periodic installments in accordance with the Company’s regular
payroll practices;



 
(b)
A standard grant of Two Hundred and Fifty-Thousand Shares (250,000) of the
Company’s employee stock options, which options shall vest according to, and be
governed by, standard terms applicable to Company’s grant of employee stock
options;



 
(c)
All earned and vested options as of the date of termination must be exercised
within 60 days of such termination.  All vested options will have a cashless
exercise and vesting will accelerate upon change of control.



On an annual basis, the Company shall review the Employee’s performance and
other relevant factors relating to salary, and at the time of such review, the
salary may be increased as determined in the sole discretion of the Compensation
Committee of the Board of Directors of the Company.


4.           Benefits.


The Company shall provide the Employee with coverage pursuant to a medical plan
which shall be selected by the Company in its sole discretion.  The Employee
shall also be entitled to participate in all other benefit plans provided by the
Company to which Employee is eligible.


5.           Reimbursement of Expenses.


The Company shall reimburse the Employee for normal and reasonable business
expenses incurred by him in the course of his employment, including the
reasonable costs for transportation and accommodations when the Employee is
required to travel away from the location at which he is employed.  Such
reimbursement shall be subject to the Company’s standard procedures with respect
to reimbursement, including such matters as pre-approval requirements, lodging
and meal allowances, and reimbursement rates for automobile travel.


6.           Confidentiality.


The Employee acknowledges that, in connection with his employment by the
Company, he will have access to trade secrets of the Company and other
information and materials which the Company desires to keep confidential,
including customer lists, supplier lists, financial statements, business records
and data, marketing and business plans, and information and materials relating
to the Company’s services, products, methods of operation, key personnel,
proprietary software and other proprietary intellectual property and information
disclosed to the Company of third parties to which the Company owes a duty of
nondisclosure (collectively, the “Confidential Information”); provided, however,
that Confidential Information does not include information which (i) is or
becomes publicly known through the lawful action of any party other than the
Employee; (ii) has been made available by the Company, directly or indirectly,
to a non-affiliated third party without obligation of confidentiality; or (iii)
the Employee is obligated to produce as a result of a court order or pursuant to
governmental action or proceeding, provided that the Employee gives the Company
prompt written notice of such requirement prior to such disclosure and
assistance in obtaining an order protecting such Confidential Information from
public disclosure.  The Employee covenants and agrees that, both during and
after the Employment Period, he will keep secret all Confidential Information
and will not disclose, reveal, divulge or otherwise make known any Confidential
Information to any person (other than the Company or its employees or agents in
the course of performing his duties hereunder) or use any Confidential
Information for his own account or for the benefit of any other individual or
entity, except with the prior written consent of the Company.

 
2

--------------------------------------------------------------------------------

 

7.           Ownership of Intellectual Property.


The Employee agrees that all inventions, copyrightable material, software,
formulas, trademarks, trade secrets and the like which are developed or
conceived by the Employee in the course of his employment by the Company or on
the Company’s time or property (collectively, the “Intellectual Property”) shall
be disclosed promptly to the Company and the Company shall own all right, title
and interest in and to the Intellectual Property.  The parties expressly agree
that any and all of the Intellectual Property developed by the Employee shall be
considered works made-for-hire for the Company pursuant to the United States
Copyright Act of 1976, as amended from time to time.  In order to ensure that
the Company shall own all right, title and interest in and to the Intellectual
Property in the event that any of the Intellectual Property is not deemed a work
made-for-hire (as defined in the Copyright Act of 1976) and in any other event,
the Employee hereby sells and assigns all right, title and interest in and to
all such Intellectual Property to the Company, and the Employee covenants and
agrees to affix to the Intellectual Property appropriate legends and copyright
notices indicating the Company’s ownership of all Intellectual Property and all
underlying documentation to the extent reasonably appropriate, and will execute
such instruments of transfer, assignment, conveyance or confirmation as the
Company considers necessary to transfer, confirm, vest, perfect, maintain or
defend the Company’s right, title and interest in and to the Intellectual
Property throughout the world.  The Employee’s obligation under this Section 7
to assign to the Company inventions created or conceived by the Employee shall
not apply to an invention that the Employee developed entirely on his or her own
time without using the Company’s equipment, supplies, facilities, or trade
secret information, provided that those inventions (1) do not or did not relate,
at the time of conception or reduction to practice of the invention, to the
Company’s business or actual or demonstrably anticipated research or development
of the Company; and (2) do not or did not result from any work performed by the
Employee for the Company.


8.           Covenant to Deliver Business Materials and to Report.


The Employee acknowledges and agrees that all written materials including,
without limitation, all memoranda, notes, records, reports, programs, algorithms
and other documents or codes (and all copies thereof) concerning the business or
affairs of the Company including, without limitation, the Intellectual Property,
which he created or obtained or which otherwise came into his possession or
control while employed with the Company, are property of the Company, and the
Employee shall promptly return all copies thereof to the Company after the
termination of his employment.  In addition, the Employee agrees to render to
the Company such reports as it may reasonably request with respect to the
activities undertaken by him or conducted under his direction in connection with
his employment by the Company.

 
3

--------------------------------------------------------------------------------

 

9.           Non-Competition Agreement.


As used in this Agreement, the following capitalized terms shall have the
following meanings: (i) “Company’s Products/Services” is defined as operating,
managing, and researching, developing, marketing and selling products or
services with on-line websites; (ii) “Competitive Business Activity” is defined
as the operation, management, research, development, marketing or sale of any
product or service that is materially similar to, or is used for the same
purpose as, or otherwise competes with, the Company’s Products/Services; (iii)
“Competitor” is defined as any business entity that is engaged in a Competitive
Business Activity in California or applicable to the top level Internet domains
ending in .com, .net and .org; (iv) “Restrictive Period” is the period of time
from the date of this Agreement through the date that is one (1) year after
Employee’s employment by the Company ceases; (v) “Client” is defined as any
person or entity for whom the Company performed work or services during the
one-year period prior to the termination of Employee’s employment with the
Company, or to whom the Company sold products during same one-year period; and
(vi) “Potential Client” is defined as any person or entity with whom the Company
has engaged in substantial contact with respect to the performance of work or
services, or for the sale of the Company’s Products/Services, during same
one-year period.


Because of his employment by Company, Employee will have access to trade
secrets, data and confidential information about Company, its products, its
customers, and its methods of doing business.  In consideration of his access to
this information, Employee agrees that during the Restrictive Period, Employee
shall not directly or indirectly (i) have an ownership interest in, manage,
operate, control, solicit business for, or otherwise be involved with the
management, operation, or control of any Competitor; (ii) perform any work or
services (either as an employee, independent contractor or consultant) for any
Competitor, provided however, this restriction shall not preclude Employee from
performing work or services at any time exclusively for a division or subsidiary
of a Competitor if neither Employee nor such division or subsidiary are engaged
in any Competitive Business Activity; (iii) solicit or accept business, which
constitutes a Competitive Business Activity, from any Client or Potential
Client; (iv) solicit or attempt to solicit, or obtain Confidential Information
from any past or present employee, Client or customer of the Company or any of
its subsidiaries; or (v) perform any work or services, which constitutes a
Competitive Business Activity, for any Client or Potential Client, either as an
employee, consultant or independent contractor.  In addition, during the
Restrictive Period, Employee shall not solicit, induce, or attempt to induce any
Client or Potential Client (y) to cease doing business with the Company, or to
otherwise reduce the amount of business that it does with the Company; or (z) to
do business, which constitutes a Competitive Business Activity, with any person
or entity.


Employee further agrees that during the Restrictive Period, Employee shall not,
either on his own account or for any other person or entity, solicit, encourage,
induce or attempt to induce any employee of the Company to leave his or her
employment, or to accept employment with any other person or entity.


The restrictions on certain competitive activities contained in this Section 9
shall be deemed to consist of a series of separate covenants.  It is the intent
of the parties to this Agreement that if a determination is made by a court of
competent jurisdiction that the character, duration, or geographical scope of
any covenant in this Section 9 is unreasonable in light of the circumstances, or
if the court shall refuse to enforce all of the covenants included herein
because, taken together, they are more extensive than necessary to assure the
Company of the said intended benefit, then this Section 9 shall be construed by
the court in such a manner as to impose only those restrictions as are
reasonable in light of the circumstances as they then exist and as are necessary
to assure the Company of the intended benefit of this Section 9, and the other
restrictions shall be deemed eliminated from this Agreement.


Employee acknowledges that he has carefully read and considered the provisions
of this Section 9 and has consulted legal counsel of his choice with respect
thereto and, having done so, Employee agrees that the restrictions on certain
competitive activities set forth herein (including, but not limited to, the time
periods during which the restrictions are effective and the geographical area of
restriction set forth above) are fair and reasonable in light of the
circumstances, and are reasonably required for the protection of the interests
of the Company.

 
4

--------------------------------------------------------------------------------

 

10.         Right of Injunction.


The Employee acknowledges that the harm and injury to the Company which would
result from the breach or threatened breach of any of the provisions of Sections
6, 7, 8 or 9 of this Agreement (the “Injunctive Sections”) by the Employee
cannot be adequately compensated for in money damages.  The Employee further
acknowledges that any breach of any of the provisions of the Injunctive Sections
by him would cause the Company irreparable harm.  Therefore, the Employee agrees
that in the event of a breach or threatened breach of any of the provisions of
the Injunctive Sections by him, the Company in a lawsuit seeking an injunction
restraining the Employee from such actual or threatened breach, shall not be
required to prove (i) that irreparable harm or injury would result from the
breach of said Injunctive Sections, or (ii) that the Company has no adequate
remedy at law.


The Employee shall reimburse the Company for all reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
incurred in connection with the enforcement of any of the provisions of the
Injunctive Sections if it is determined that the Company was entitled to such
relief.


Nothing contained in this Section 10 shall be construed as prohibiting the
Company or the Employee from pursuing any other remedies (including, without
limitation, an action for damages) which may be available for any actual or
threatened breach of any provision this Agreement, and the pursuit of an
injunction or any other particular remedy shall not be deemed to be an election
of such remedy to the exclusion of any other remedy.


11.         Termination of Employment.


(a)  Termination by Company.  Notwithstanding anything to the contrary contained
herein, the Company may terminate the employment of the Employee, with or
without cause, at any time during the Employment Period, upon written notice to
the Employee.  Employee will receive Three Months (3 months) paid severance.


(b)  Termination Due to Disability.  Notwithstanding anything to the contrary
contained herein, but subject to the provisions of applicable law, the Company
shall have the right to terminate the Employee’s employment by the Company if he
becomes Disabled (as hereinafter defined) during the Employment Period.  As used
herein, “Disabled” shall mean that the Employee has a physical or mental
condition which prevents him from performing the essential functions required of
him pursuant to this Agreement, in his normal and regular manner, which
condition has continued for a period of 60 consecutive business days or existed
for a total of at least 90 business days in any twelve month period as
determined in good faith by the Board of Directors of the Company.  Employee
will receive Six Months (6 months) paid severance.


(c)  Termination Due to Death.  Notwithstanding anything to the contrary
contained herein, the Employee’s employment by the Company shall terminate
immediately if he dies during the Employment Period.  Employee will receive Six
Months (6 months) paid severance.


(d)    Effect of Termination.         Upon termination of this Agreement for any
reason, Employee’s employment by the Company shall terminate.  Employee will
receive Three Months (3 months) paid severance.


12.         Non-Disparagement.  The Employee will not during his employment with
the Company or at any time thereafter, publicly disparage the Company, its
affiliates and shareholders or any of their officers, directors, employees or
agents, other than in connection with disclosures required by applicable law,
regulation or order of court or governmental agency.

 
5

--------------------------------------------------------------------------------

 

13.         Miscellaneous Provisions.


(a)  Survival of Certain Obligations.           The Employee’s duties and
obligations under Sections 6, 7, 8, 9, 12 and 13 and the Company’s rights under
Section 10 of this Agreement and any other provision hereof specifying an
obligation or a right of a party after the termination of Employee’s employment
or this Agreement, for any reason whatsoever, shall survive such termination and
shall remain in full force and effect.


(b)  Successors and Assigns; Prohibition on Assignment.  This Agreement is
binding upon, and shall inure to the benefit of, the Company and its successors
and assigns.  With respect to the Employee, this is an agreement for the
performance of personal services.  Absent the prior written consent of the
Company, and subject to the terms of the Employee’s will and the laws of descent
and distribution, the Employee shall not assign, transfer, convey, encumber or
otherwise dispose of any of his rights under this Agreement, and likewise, he
shall not assign any of his duties or obligations under this Agreement.


(c)  No Conflicts.  The Employee represents and warrants to, and covenants with,
the Company that the execution and delivery by him of this Agreement do not, and
his performance of his obligations hereunder will not, constitute a breach of
any agreement, written or oral, to which he is a party or by which he is bound.


(d)  Entire Agreement.  This Agreement contains all of the representations,
covenants and agreements between the parties hereto with respect to the subject
matter hereof, and constitutes the entire agreement of the parties with respect
to said subject matter.  This Agreement supersedes any and all other prior or
contemporaneous agreements, whether oral or in writing, between the parties with
respect to the subject matter thereof.


(e)  Construction in Favor of Validity.  It is the desire and intent of the
parties hereto that the provisions of this Agreement be enforced to the fullest
extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought.  Accordingly, if any particular
provision of this Agreement shall be adjudicated by a court of competent
jurisdiction to be invalid, prohibited or unenforceable for any reason, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.  Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or enforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.


(f)  Amendment and Waiver.     This Agreement may not be amended or modified
except by an instrument in writing signed by the party to be bound thereby.


No delay by either party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
right, power or privilege hereunder.  Any failure by either party hereto to
require strict performance by the other party or any waiver by any party hereto
of any term, covenant or agreement herein shall not be construed as a waiver of
any other breach of the same or any other term, covenant or agreement herein.


(g)      Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California without giving effect to any
principles of conflicts of law.  Each party consents to the exclusive venue of
the courts of Los Angeles County, California, for resolving any disputes, claims
or actions arising out of this Agreement.

 
6

--------------------------------------------------------------------------------

 

(h)  Notices.  Any notice required or permitted to be given hereunder shall be
(a) in writing, (b) effective on the first business day following the date of
receipt, and (c) delivered by one of the following means: (i) by personal
delivery; (ii) by prepaid, overnight package delivery or courier service; or
(iii) by the United States Postal Service, first class, certified mail, return
receipt requested, postage prepaid.  All notices given under this Agreement
shall be addressed to the addresses stated on the signature page(s) to this
Agreement, or to new or additional addresses as the parties may be advised in
writing.


[page intentionally left blank]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement was executed by the undersigned as of the
date first above written.


WebXU, Inc.
(“Company”)
 
By:  
/s/ Matt Hill
Name:  Matt Hill
Its: CEO
Address:  3400 Airport Ave
  Building D
  Santa Monica CA 90405
 
Jeffrey Aaronson
(“Employee”)
 
/s/ Jeffrey Aaronson
Name:  Jeffrey Aaronson
Address:


 
S-1

--------------------------------------------------------------------------------

 